Jose Flores, as next friend of
                                                                                Julie




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 13, 2014

                                      No. 04-13-00888-CV

     SPECIALTY SELECT CARE CENTER OF SAN ANTONIO LLC d/b/a Casa Rio
                        Healthcare and Rehabilitation,
                                  Appellant

                                                v.

                          Jose FLORES, as next friend of Julie Flores,
                                         Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-04577
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       One of the issues presented in this appeal is the same issue pending in petitions for
review filed in Williamsburg Care Co. L.P. v. Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio
2013, pet. filed), Fredericksburg Care Co. L.P. v. Lira, 407 S.W.3d 810 (Tex. App.—San
Antonio 2013, pet. filed), and Fredericksburg Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex.
App.—San Antonio 2013, pet. filed). This court has recently abated several other pending
appeals that raised the same issue.

        In light of the pending higher court review of the precedent previously established by this
court, on March 5, 2014, this court ordered appellant to either file a motion to abate this appeal
pending the Texas Supreme Court’s resolution of the issue or a written response explaining why
abatement should not be ordered. On March 10, 2014, appellant filed a Motion to Abate. In the
Certificate of Conference, appellant indicates appellee opposes abatement. Therefore, if appellee
wishes to file a response to the Motion to Abate, it must do so no later than March 24, 2014.

       Appellant’s Motion for Extension of Time to File Reply Brief is HELD IN ABEYANCE
pending resolution of the Motion to Abate.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court